Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated October 26, 1981, which, *513after a hearing, found petitionér guilty of a charge of misconduct and/or incompetence and dismissed him from his position as a senior mechanical engineer serving as superintendent of operations, car maintenance department. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence. Furthermore, under the facts and circumstances of the case, the penalty imposed was not disproportionate to the offense (see Matter of Pell v Board of Educ., 34 NY2d 222, 235). We have reviewed petitioner’s other claims and find them to be without merit. Titone, J. P., Lazer, Mangano and Thompson, JJ., concur.